DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed October 31, 2022. Claim 1 is amended, and claims 11-19 are canceled.  Claims 1-5 and 7-10 are pending and addressed below. 
	Applicant’s amendment to claim 1 has overcome the previously presented Drawing Objection.
Response to Arguments
Applicant's arguments filed October 31, 2022, have been fully considered but they are not persuasive. Applicant argues Gelbfish does not disclose or suggests a catheter assembly “that enables the removal of an occlusion or lesion from the downstream side as claimed.” (see Pages 4-5). It is noted Applicant claims “[a] catheter assembly for removing a chronic total occlusion or lesion from a patient’s artery.” Regardless, the claim language and arguments are directed to functional uses of the device and not the structural differences themselves. Moreover, the vascular clot bits 54 captured and removed by the catheter system of Gelbfish may be vascular clot bits from a chromic total occlusion. Thus, the catheter system of Gelbfish is fully functional for removing a chronic total occlusion or lesion from a patient’s artery as claimed. 
With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so.  In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Other amendments to claim 1 are not argued and are addressed in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, Applicant claims the device as “A catheter assembly” in the preamble. However, in line 3 (part ‘a)’ of the claim), Applicant introducers “a catheter assembly that includes a catheter body.” It is unclear if Applicant is intending to introduce a second catheter assembly as part of the initial catheter assembly being claims or if applicant is intending to merely define the catheter assembly of the preamble. For examination purposes, Examiner will assume Applicant merely intends to define the catheter assembly of the preamble.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelbfish (US 5800457).
	Regarding claims 1, 3, 4, and 7, Gelbfish discloses a catheter assembly (10) for removing a chronic total occlusion or lesion from a patient’s artery (vascular clot bits 54 are captured and removed by the catheter assembly 10 and may include clot bits from a chronic total occlusion, thus the catheter assembly 10 is both capable of and configured to function as claimed), comprising:
(claim 1) the catheter assembly including a catheter body (26) including a catheter lumen (see Fig. 3D), the catheter body sized for endoluminal advancement of a distal end portion of the catheter assembly from a puncture site at a patient’s artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries (C7, L58-62) (the catheter assembly is designed for being placed in an artery, thus configured to be advanced from a puncture site of the at least one of the particular arteries functionally recited);
said catheter assembly having an insertion profile (see Fig. 3a) and a deployment profile (see Fig. 3B) wherein said catheter body is downstream of an arterial lesion to be removed in both insertion profile and deployment profile (abstract; see Figs. 3A-D);
an embolic protection device (12) configured with:
	a collapsed state when stowed in the catheter lumen at the distal end portion of the catheter assembly in the insertion profile (C8, L3-6; see Fig. 3A); and
	a deployed state when positioned outside the lumen in the deployment profile, the deployed state configured with an opening away from the catheter body for capturing embolic that are dislodged from an arterial occlusion or lesion while at a distal end, downstream side of the arterial occlusion of lesion (see Fig. 3C; see further discussion on functionality above);
the catheter body having an aspiration lumen that enables flushing of the distal, downstream end of the arterial occlusion or lesion (C7, L34-39; aspiration or suction of debris is applied through catheter body 26);
the catheter assembly including a flushing lumen (lumen through rod 60) that transmits a selected fluid to the downstream side of the occlusion or lesion for flushing the downstream, distal end of the occlusion or lesion to dislodge emboli from said occlusion or lesion (C8, L59-64; the location where the fluid is flushed is intended use and not a structural feature); and
a pump that supplies pressurized fluid to said flushing lumen (62);
(claim 3) wherein the embolic protection device includes a mesh or a porous membrane (see Fig. 1; C6, L49-52);
(claim 4) wherein the embolic protection device includes a non-porous membrane (34) (C7, L32-34); and
(claim 7) wherein the catheter assembly is configured for endoluminal advancement of the distal end portion of the catheter over a guidewire (42) (C8, L36-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of Kletschka (US 4794928).
	Regarding claims 2 and 8, Gelbfish discloses the catheter assembly of claim 1, but not (claim 2) wherein the catheter body is sized at about 3 Fr or less; or (claim 8) wherein the catheter body includes a diameter commensurate with an average diameter of a human dorsalis pedis artery, the diameter obviating endoluminal advancement of the distal end portion of the catheter assembly over a guidewire.
	However, Gelbfish does disclose the catheter assembly as being small (C7, L51-53) and explicitly discloses a desire “to minimize the maximum external diameter” of the filter in another embodiment (C12, L9-12).  Furthermore, Kletschka discloses a similar filtering device for use in the dorsalis pedis artery (C1, L18) among an exhaustive list of other arteries (C1, L11-49).  Applicant’s discloses a catheter body having “a -diameter commensurate with an average diameter of a human dorsalis pedis artery” being sized (at least about 1 Fr (0.333 mm), 2 Fr (0.667 mm), 3 Fr (1 mm), 4 Fr (1.333 mm), or 5 Fr (1.667 mm), optionally in tenths of the foregoing” in [0048].
	Regarding claim 8, since Gelbfish suggest a small diameter and Kletschka explicitly discloses using similar filtering devices in the dorsalis pedis artery, it would have been obvious to one having ordinary skill in the art to combine the prior art to size the catheter body to have a diameter commensurate with an average diameter of the human dorsalis pedis artery in order to treat blockages in the dorsalis pedis artery (Kletschka, C1, L6-11). With regards to the resulting function of “obviating endoluminal advancement of the distal end portion of the catheter assembly over a guidewire”, Applicant admits in [0048] that the small size of the catheter (up to about 5 Fr) allows for the use of a guidewire to be optional.  Thus, the resulting size in the combination of Gelbfish in view of Kletschka allows the use of the device without a guidewire as admitted by Applicant.
	Regarding claim 2, since Applicant admits catheter bodies with a size of up to about 5 Fr are commensurate with the dorsalis pedis artery in [0048], having a size of about “3 Fr or less” does not serve any particular purpose, provide any advantage, or solve any particular purposes.  As discussed above in regards to the rejection of claim 8, Gelbfish in view of Kletschka teaches a filtering device for use in the dorsalis pedis artery, and Gelbfish explicitly desires a small diameter. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have made the catheter body sized 3 Fr, since applicant has not disclosed that a 3 Fr catheter body solves any stated problem, provides any advantage, or is used for any particular purpose.  One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both a 3 Fr catheter body, a 2 Fr catheter body, and a 5 Fr catheter body by Applicant’s own admissions.  Therefore, it would have been prima facie obviousness to modify Gelbfish in view of Kletschka to obtain the invention of claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of McGill et al. (“McGill” US 20020072730).
Regarding claim 5, Gelbfish discloses the catheter assembly of claim 1, including a wire (42) connecting to some control mechanism for deploying the embolic protection device upon advancing of the wire to a deployment position (C8, L11-20), but does not disclose a control mechanism including a control selected from a slide button and a scroll wheel at a proximal end portion of the catheter assembly, the control mechanism connected to the embolic protection device by the wire configured to deploy the embolic protection device upon advancing the control to a deployment position.
However, McGill discloses a similar filtering device comprising control mechanism including a scroll wheel (134) at the proximal end portion of the catheter assembly, the control mechanism connected to an embolic protection device by a wire (24) configured to deploy the embolic protection device upon advancing the control to a deployment position ([0079]).
	It would have been obvious to one having ordinary skill in the art to combine the control mechanism as taught by McGill with the device of Gelbfish because it would provide a dial that measures the extent the wire has been extending (McGill, [0085]). The motivation for the modification would have been to provide better feedback and control in positioning the filter for deployment (McGill, [0085]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of Bashiri et al. (US 5984929).
	Regarding claim 9, Gelbfish discloses the catheter assembly of claim 1, but not wherein the distal end portion of the catheter assembly includes one or more radiopaque markings for endoluminal advancement of the catheter assembly using fluoroscopic imaging.
	However, Bashiri discloses a catheter (102) used for delivering a device into the body, the distal end portion of the catheter assembly includes one or more radiopaque markings (106) for endoluminal advancement of the catheter assembly using fluoroscopic imaging.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to combine the radiopaque markings taught by Bashiri with the catheter assembly of Gelbfish because the radiopaque markings allow for visualization of the catheter in the body (Bashiri, C4, L49-53).  The motivation for the modification would have been to ensure safe placement of the device (Bashiri, C4, L49-53).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of Berez et al. (US 20090270974).
	Regarding claim 10, Gelbfish discloses the catheter assembly of claim 1, but not wherein the catheter body further includes one or more additional lumens, each lumen of the one or more additional lumens independently configured for flushing an arterial lumen around a distal end of an arterial lesion, aspirating emboli dislodged from an arterial lesion, or both flushing and aspirating and further comprising a console having a pump that transmits flushing fluid and a reservoir configured for collecting emboli dislodged from the arterial lesion.
	However, Berez discloses a catheter body (8) for removing vascular debris including one or more aspiration lumens (71).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s effective filing date to provide a catheter body with one or more additional lumens for aspirating emoboli dislodge from an arterial lesion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additional aspiration lumens do not appear to materially change the basic function of the device and is considered well within the skill of one having ordinary skill in the art as evidence by the casual indication of having multiple aspiration lumens in the catheter body without detailed explanation of any changes required in the catheter body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771